Citation Nr: 0405177	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-09 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left ear hearing loss.

2.  Entitlement to service connection for a right ear hearing 
loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active military service from August 1962 to 
August 1965.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied an increased evaluation 
for a left ear hearing loss, as well as service connection 
for a right ear hearing loss.  In addition service connection 
for tinnitus, and otitis externa were also denied.  

In an April 2003 Appeal to the Board of Veterans Appeals, the 
veteran appealed the denial of an increased rating for a left 
ear hearing loss disability, and service connection for a 
right ear hearing loss.  The issues listed on the title page 
are the only issues before the Board at this time for 
consideration.  After a review of the evidence, the Board 
concludes that these claims must be remanded.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (VCAA), amended 38 U.S.C.A. § 5103 
("Notice to claimants of required information and evidence") 
and added 38 U.S.C.A. § 5103A ("Duty to assist claimants").  
The amended duty to notify requires VA to notify a claimant 
of any information or evidence necessary to substantiate the 
claim and "which portion of [the] information and evidence 
necessary to substantiate the claim and "which portion of 
[the] information and evidence, if any, is to be provided by 
the claimant and which portion, if any, the Secretary . . . 
will attempt to obtain on behalf of the claimant."  38 
U.S.C.A. § 5103(a); see 38 C.F.R. § 3.159(b).

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board's failure to enforce compliance with the requirements 
set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
is remandable error.  See also Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  The RO sent the veteran a letter in 
August 2001 which included information concerning what 
evidence was needed to show entitlement and what information 
or evidence was still needed from the veteran.  However, the 
information provided the veteran in this letter does not 
provide sufficient information to comply with the Court's 
guidance set for in Quartuccio, supra.

Effective December 6, 2002, 38 U.S.C.A. § 1160(a)(3) requires 
consideration of deafness (partial or total) in a non-
service-connected ear in conjunction with the service-
connected ear, if the service-connected ear is 10 percent or 
more disabling.  Veterans Benefits Act of 2002, Pub. L. No. 
107-330, 116 Stat. 2820 (Dec. 6, 2002).  In April 2003, the 
Veterans Benefits Administration placed a stay on the 
adjudication of hearing loss rating claims under section 
1160(a)(3), pending the promulgation of interpretive final 
regulation(s).  See VBA Fast Letter No. 03-11 (April 8, 
2003).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran in the recent 
past for his hearing loss.  After 
obtaining any appropriate release, the RO 
should request copies of records from all 
sources identified by the veteran.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an audiological 
examination to ascertain the severity of 
his left ear hearing loss disability, as 
well as the etiology of his right ear 
hearing loss.  All indicated tests should 
be performed and all clinical findings 
should be reported in detail.  The claims 
folder must be made available to the 
examiner for review.  Regarding his right 
ear hearing loss, the examiner should 
elicit a history of the veteran's in-
service and post-service noise exposure 
and hearing problems.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that his right ear 
hearing loss had its onset in service or 
is otherwise the result of any event of 
the veteran's military service.  The 
examiner, without recourse to speculation, 
and after a careful review and analysis of 
all the facts and circumstances 
surrounding the veteran's right ear 
hearing loss disability, should furnish 
opinions in response to the following 
questions:

?	What is the probable date of onset of 
the veteran's right ear hearing loss 
disability? 

?	Is the veteran's right ear hearing 
loss due to any incident or incidents 
of his service from August 1962 to 
August 1965? 

?	Is the veteran's right ear hearing 
disorder aggravated by or caused by 
his service-connected left ear 
hearing loss? 

5.  Thereafter, the claim should be 
readjudicated.  Consideration should be 
given to applicability of 38 U.S.C.A. § 
1160(a)(3) and any interpretive final 
regulation(s) which have been promulgated.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2003), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a deci-
sion of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2003).

